         Case: 1:18-cv-08116 Document #: 94 Filed: 10/03/19 Page 1 of 36 PageID #:857




                              UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

    NOTRE DAME AFFORDABLE HOUSING,
    INC. and CHARLENE M. MARSH,
                                                    18-cv-08116
            Plaintiffs,

    v.                                              Judge Charles Norgle

    CITY OF CHICAGO, et al.,                        Magistrate Judge Kim

            Defendants.

      PLAINTIFFS’ “CORRECTED” COMBINED RESPONSE1 IN OPPOSITION TO
    DEFENDANTS' MOTIONS TO DISMISS SECOND AMENDED COMPLAINT ("SAC")

           Plaintiffs     NOTRE DAME AFFORDABLE HOUSING, INC.                 (“NDAHI”)    and

CHARLENE M. MARSH submit this “Corrected”i Combined Response in opposition to

the Motions to Dismiss filed by Defendants Corvel Corporation and Dennis Rafael [Dkt.

72], Delta Demolition, Inc., [Dkt. 75] and the City of Chicago, Building Commissioner

Judith Frydland, and Deputy Building Commissioner Grant Ullrich [Dkt. 78]:

           I.     Introduction

           NDAHI is a registered Illinois 501c3 not-for-profit corporation. NDAHI holds a

Quitclaim Deed for a Property Tax Parcel/Account 20-32-207-027-0000 which is

located at 7954 S. Halsted and 808-810 W. 80th Street in Chicago, Illinois (collectively

the "Subject Properties"). SAC ¶¶1-3; Dkt. 83-1. Plaintiff Marsh is African-American

and resides in the City of Chicago. SAC¶¶ 5-6. Plaintiffs intended to rehabilitate the

Subject Properties to provide subsidized housing to homeless veterans until Delta



1
 Consistent with the purpose of judicial economy, as reflected in FRCP 1, Plaintiffs offer this
31 page Combined Response in lieu of up to three 20 pages response briefs. In contrast, the
City of Chicago Defendants’ Memo. of Law was 26 pages (Dkt. 93), Defendant Corvel and Rafaels’
Memo. of Law is 19 pages and Defendant Delta’s Memo. of Law was 17 pages (Dkt. 76), for a
combined total of 62 pages.
   Case: 1:18-cv-08116 Document #: 94 Filed: 10/03/19 Page 2 of 36 PageID #:857




Demolition, Inc. ("Delta") unlawfully demolished the physical structure that existed

Subject Properties on or after December 11, 2017. SAC¶¶ 4, 17. Delta could not have

demolished the physical structure prior to December 11, 2017, because Delta’s

demolition permit (Application No. 100730643) was issued and paid for on December

11, 2017. Additionally, the City of Chicago and Delta did not post or cause the

December 11, 2017, Demolition Permit to be posted on the Subject Properties. SAC

¶¶39-51.

      Delta, along with the City of Chicago, Judith Frydland, and Grant Ullrich, (the

"City of Chicago Defendants") and Defendants Corvel Corporation and Dennis Rafael an

employee of Corvel Corporation, violated Plaintiffs’ constitutional and federal statutory

rights (as well as certain state law rights) by demolishing Subject Properties and then

covering up their individually and collective misconduct. See, Section III. As a brief

summary of the facts, after Mrs. Marsh learned that the Subject Buildings had been

demolished, she contacted the City of Chicago's law department where she encountered

Defendant Dennis Rafael who is employed by Corvel. Marsh did not know that Dennis

Rafael was employed by Corvel because he represented himself out to be an employee

of the City of Chicago's Department of Law Defendant Dennis Rafael lied to Mrs. Marsh

about when the Subject Buildings had been demolished. All of the Defendants have

continue to mislead Plaintiffs about the precise date when the Subject Buildings were

demolished. This pattern of deception came to the surface approximately a week ago

when an high level employee by the City of Chicago improperly discussed the merits of

the suit with a relative of Mrs. Marsh.

      II.    Standard of Review

      Defendants' Motions to Dismiss read like summary judgment motions. Federal



                                           2
    Case: 1:18-cv-08116 Document #: 94 Filed: 10/03/19 Page 3 of 36 PageID #:857




Rule of Civil Procedure requires that a complaint contain a "statement of the claim

showing that the pleader is entitled to relief." FRCP 8 does not require hyper-technical

pleading. Rule 8(a) simply "require[s] plaintiffs to plead claims rather than facts

corresponding to the elements of a legal theory." Chapman v. Yellow Cab Corp., 875

F.3d 846, 848 (7th Cir. 2017). A court should accept well-pled allegations and draw all

reasonable inferences in favor of a plaintiff. Killingsworth v. HSBC Bank Nevada, N.A.,

507 F.3d 614, 618 (7th Cir. 2007).         Defendants' Motion to Dismiss ignores that a

plaintiff is only required to "state a claim to relief that is plausible on its face." Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007).

       It is axiomatic that Plaintiffs must receive "the benefit of imagination, so long as

the hypotheses are consistent with the complaint."' Chapman, 875 F.3d at 848 (quoting

Twombly, at 563). When reviewing a motion to dismiss, a common sense analysis

should apply. Evaluating whether a "claim is sufficiently plausible to survive a motion

to dismiss is 'a context-specific task that requires the reviewing court to draw on its

judicial experience and common sense."' Id.

       The summary of allegations below must be accepted as true because the

underlying allegations were made consistent with the above pleading standards. When

this Court applies the above pleading standards and discards Defendants’ hyperbole

laden motions and looks past certain Defendants’’ bombastic tone, the motions to

dismiss should be denied.

       III.   Summary Key Facts and Causes of Action

       As part of a widespread practice, ratified by Defendants Frydland and Ullrich,

Defendants the City of Chicago, Frydland, Ullrich, and currently unknown JANE DOE

and JOHN DOE Defendants did not provide statutorily required notice to NDAHI and

Marsh prior to the demolition of the physical structure located on Subject Properties

                                               3
   Case: 1:18-cv-08116 Document #: 94 Filed: 10/03/19 Page 4 of 36 PageID #:857




despite being required to do so pursuant Section 13-32-230 of the Municipal Code of

the City of Chicago, entitled "Building wrecking — Permit required — Safety

requirements”. SAC ¶¶33-37. Delta also failed to serve NDAHI and Marsh with a Notice

of Demolition for the Subject Properties. SAC ¶38.

      In relevant part, Section 13-9-010(a), of the Chicago Municipal Code entitled

“Demolition of open, hazardous residential and commercial buildings” requires that the

City of Chicago, Department of Buildings post a notice to a property owner of the

potential demolition of a structure under the following circumstances:

             If a residential or commercial building is three stories or less in height as
             defined by Title 13 of the municipal code, and the building commissioner
             determines that the building is open and vacant and an immediate and
             continuing hazard to the community in which the building is located, then
             the building commissioner shall be authorized to post a notice of not less
             than two feet by two feet in size on the front of the building. The notice
             shall be dated as of the date of the posting and shall state that unless the
             building is demolished, repaired, or enclosed, and unless any garbage,
             debris, and other hazardous, noxious, or unhealthy substances or
             materials are removed so that an immediate and continuing hazard to the
             community no longer exists, then the building may be demolished,
             repaired, or enclosed, or any garbage, debris, and other hazardous,
             noxious, or unhealthy substances or materials may be removed, by the
             city.

      Before a structure can be demolished, §13-9-010(a)(1) requires the Chicago

Department of Buildings to cause notice to be sent:

             to all owners of record of the property, the beneficial owners of any Illinois
             land trust having title to the property, and all lienholders of record in the
             property, stating the intent of the department of buildings to demolish,
             repair, or enclose the building, or remove any garbage, debris, or other
             hazardous, noxious, or unhealthy substances or materials if that action
             is not taken by the owner or owners or lienholders of record.

      Once the above identified notice is provided, §13-9-010(a)(1) provides that

structure cannot be demolished until the Department of Buildings:

             cause to be sent, by mail, a final determination to the owners of record,
             the beneficial owners of any Illinois land trust having title to the property,
             and all lien holders of record in the property, which the necessary
             demolition, repair, enclosure or removal action has not been taken and
             that the building remains open and vacant and an immediate and

                                            4
    Case: 1:18-cv-08116 Document #: 94 Filed: 10/03/19 Page 5 of 36 PageID #:857




              continuing hazard to the community in which the building is located. The
              final determination shall include a statement that, unless a hearing is
              sought under this chapter before a court of competent jurisdiction to
              object to the proposed actions of the department of buildings and a copy
              of the complaint served on the mayor within ten days of the mailing of the
              final determination, the department of buildings intends to exercise its
              power to demolish, repair, or enclose the buildings, or to remove any
              garbage, debris, or other hazardous, noxious, or unhealthy substances or
              materials.

       Similarly, §13-8-100(a), entitled “Dangerous buildings and structures – Posting

– Unlawful entry – Fine”, requires the same notice provisions whenever:

              Whenever a building or structure or part thereof shall have been damaged
              by fire, deterioration or other cause, or shows clear evidence of structural
              failures and where it constitutes an actual and imminent danger to the
              public, the buildings commissioner shall have the power to order said
              building, structure or part thereof vacated and closed and to order any
              licensed and bonded wrecking contractor forthwith to remove said
              building or structure or part thereof.

SAC, ¶¶ 30-31.

       Defendants City of Chicago, Frydland and Ullrich, individually and in their

official capacities, in conformity with an unlawful policy and practice, and through the

ratification of Defendants Frydland and Ullrich, did not comply with either of these

provisions, prior issuing to the subject demolition permit to Defendant Delta on

December 11, 2017, and as a result of the omissions and acts of malfeasance, the

subject structures were unlawfully demolished without proper notice. SAC ¶¶ 32-54.

Notably, none of the Defendants have submitted any documentation to this Court

evidencing that notice was lawfully provided to Plaintiffs by any Defendant prior to the

demolition of the physical structures on the Subject Properties.2




2
   Defendants, despite having access to demolition permits, have not submitted any
documentation to this Court that suggests (let alone demonstrates) that the physical structure
was demolished on any date prior to December 11, 2017. This is a curious omission because
Plaintiffs have alleged that Delta videotaped the demolition and the City of Chicago, Department
of Buildings has video evidence depicting the date upon which the Subject Properties were
demolished by Delta. Alternatively, based upon representations made by Defendant Fryland, the

                                               5
   Case: 1:18-cv-08116 Document #: 94 Filed: 10/03/19 Page 6 of 36 PageID #:857




       It is undisputed that Delta paid for an obtained a demolition permit on December

11, 2017. SAC ¶ 72. It was unlawful for Delta “to perform any wrecking operation of

any kind” with regard to the Subject Properties “without first having obtained such

necessary permits and bond as required by Section 13-32-240, “Building wrecking –

Bond requirements.” ¶ 65. Delta, however, failed to obtain the necessary permit before

demolishing the Subject Properties. ¶¶ 66-67.

       Plaintiff is entitled to recovery against Delta for its misconduct. Section 13-32-

240 of the Municipal Code of the City of Chicago, entitled, "Building wrecking Bond

requirements", provides that demolition companies like Delta must indemnify the City

of Chicago for damages resulting from Delta's activities and that Delta must maintain

insurance at the coverage levels identified below. This same code provision provides

that an “aggrieved party that successfully obtains judgment in its favor is entitled to

recover [its] court costs and reasonable attorney's fees against the demolition

contractor[.]” SAC ¶64 (citing S 13-32-240).

       On or about October 19, 2018, Mrs. Marsh filed a property loss claim with the

City of Chicago Department of Law, City Claims Unit, on behalf of NDAHI relative to the

unlawful demolition of the physical structure located on Subject Properties. SAC ¶8.

Rafael received the property loss claim and his October 19, 2018, letter to NDAHI

identified a loss date of December 11, 2017. SAC ¶57. Corvel Corporation ("Corvel") is

Rafael's employer. Among other types of claims, Corvel insures the City of Chicago in

relation to unlawful demolition claims. As described below, Rafael and Corvel wrongly

denied Plaintiffs' claim that Delta and the City of Chicago, Department of Buildings




Department run by Frydland and Ullrich has video evidence depicting the date upon which the
Subject Properties were demolished by Delta. SAC ¶¶ 52-56.


                                             6
    Case: 1:18-cv-08116 Document #: 94 Filed: 10/03/19 Page 7 of 36 PageID #:857




wrongfully and demolished the Subject Properties in the absence of due process and in

the absence of a lawful demolition permit. SAC ¶15.

       On October 19, 2018, on behalf of the City of Chicago Department of Buildings,

as well as Defendants Frydland and Ullrich, as well as the City of Chicago, Rafael wrote

letter to NDAHI which listed the "Loss Date" for the Subject Property as 12/11/17. SAC

¶57. The October 19, 2018 letter stated ,"your claim is subject to a one year Statute of

Limitations" and that "[tlhe Statute will expire on the one-year anniversary of the loss."

The October 19, 2018 letter also states, "[iln the event, prior to [the one-year anniversary

of the loss," you fail to resolve or pursue further legal recourse, your ability to do so will

forever be lost." SAC ¶¶58-60. Defendants Frydland and Ullrich, as well as the City of

Chicago, and the City of Chicago Department of Buildings, and his employer Corvel,

knew that Defendant Rafael had prepared and transmitted the October 19, 2018, letter

and ratified its contends. SAC ¶61.

       On information and belief, Rafael has signed dozens of letters on behalf of the

City of Chicago Department of Law, City Claims Unit, as a "Claims Specialist", where

his signed letters indicating that "[t]his office represents the City of Chicago." By way of

these letters, his title and the power invoked by his position as a “Claims Specialist”

City of Chicago Department of Law, City Claims Unit, Rafael represents and has been

given authority to determine when the statue of limitations expires relative to building

demolition claims relative brought by citizens of Chicago against the City of Chicago

Department of Buildings. SAC ¶¶16-17.             Rafael also informed Plaintiff Marsh of a

purported one year statute of limitation in a face to face and telephonic discussion in

or around October of 2017. SAC ¶¶18, 62 Rafael falsified the date that the structure

was demolished in an effort to undermine Plaintiffs' claim for reimbursement and to

falsely argue that a non-applicable one-year statute of limitations had expires. SAC ¶19.

                                              7
    Case: 1:18-cv-08116 Document #: 94 Filed: 10/03/19 Page 8 of 36 PageID #:857




It is the standard practice and official policy of the City of Chicago's Department of Law

and the City of Chicago's Department of Buildings to represent to persons (in letters,

phone calls and face-to-face interactions) that aggrieved property owners have only one

year to file claims for unlawfully demolished buildings.3 SAC ¶20. The City of Chicago's

unlawful practice and policy, which has the force of law, was utilized by Rafael when

presented himself to Plaintiff as being employed by the City of Chicago through his

signature on City of Chicago letterhead. SAC ¶¶16, 57, 68. Rafael acted with the tacit

approval of and/or personal knowledge of Defendants Frydland and Ullrich. SAC ¶22.

Notably, on stationary that identified “City of Chicago Department of Law City Claim

Unit”, Rafael represented to Plaintiffs that he had the authority to determine when the

statute of limitations expires relative to building demolition claims. SAC ¶¶17, 57, 68.

Rafael acted under color of law and was no mere “non-city employee” as the City of

Chicago tries to shrug off without any legal citation. Dkt. 83, pp. 17-18, 20.

       On December 3, 2018, on half of the City of Chicago and the Department of

Buildings, Rafael wrote a letter NDAHI and Marsh that stated that City of Chicago "will

be unable to assist with any settlement of damages or costs which you may have

sustained due to this incident". Rafael wrote the December 3, 2018, on behalf of

Defendants Frydland and Ullrich, as well as the City of Chicago, and the City of Chicago

Department of Building. In contrast to Defendant Rafael's October 19, 2018, letter, his



3
  Further, a review of on-line claims records involving the City of Chicago demonstrates that
dozens of persons and/or entities have claimed that their properties have been wrongfully
demolished by and through the Department of Building's without adequate notice, Accordingly,
it is the standard practice and official policy of the City of Chicago's Department of Law and the
City of Chicago's Department of Buildings to fail to provide persons with proper notice of building
demolitions. SAC ¶ 21.




                                                8
   Case: 1:18-cv-08116 Document #: 94 Filed: 10/03/19 Page 9 of 36 PageID #:857




December 3, 2018, letter altered and/or changed a "Date of Loss" of 10/11/2017. When

Defendant Rafael prepared his letter dated December 3, 2018, he knew that it was

impossible for the structure to have been demolished in October of 2017 or on October

11, 2017, because there was no record of a demolition permit being issued in October

of 2017 in relation to the Subject Properties and Delta paid for and obtained a permit

on December 11, 2017. Additionally, Rafael's December 3, 2018, letter was mailed after

Plaintiffs’ state court lawsuit, filed in the Circuit Court of Cook County as 2018-L-

11437, was dismissed on October 22, 2018. SAC ¶¶57-73

      Frydland and Ullrich deprived NDAHI of due process relative to the demolition of

the Subject Properties and compensation for the demolition of the Subject Properties

relative to the misconduct of Defendant Rafael and his employer Corvel. SAC ¶¶ 23-24.

Frydland and Ullrich knew about the unlawful conduct committed by Defendants Delta

and Rafael facilitated the complained of conduct, approved it, condoned it, turned a

blind eye to and acted knowingly or with deliberate, reckless difference to the

misconduct of Defendants Delta and Rafael. SAC ¶ 26.

      Defendants Frydland and Ullrich, knew that Defendant Rafael had prepared and

transmitted the December 3, 2018, letter and ratified its contents their failure to remedy

the misstatements contained within the letter. Further, Defendants Frydland and

Ullrich, in their individual and official capacities, had the duty and responsibility of

ensuring that:

            (a) buildings within the City of Chicago were not demolished
      without proper notice having been provide to the building owner(s);
             b) contractors under their supervision and control did not prepare
      letters which falsely stated a building was demolished prior to the
      application for a necessary demolition permit; and
            (c) contract workers under their supervision and control did not
      prepare letters which falsely stated a building was demolished prior to the
      issuance of a necessary demolition permit.

                                            9
   Case: 1:18-cv-08116 Document #: 94 Filed: 10/03/19 Page 10 of 36 PageID #:857




        The City of Chicago is liable for the demolition of the Subject Properties because

the demolition of the Subject Properties was ratified by Defendant Frydland, who is a

final policymaker for the City of Chicago with regard to establishing rules for the

complained of conduct of the Department of Buildings and decisions involving claims

for unlawful demolitions. SAC ¶88. Frydland has made numerous public presentations

where she had touted her establishment of new rules governing the conduct of the

Department of Buildings and her videotaped comments demonstrate that she is a

policymaker for the City of Chicago Relative to the complained of demolition practices

and permits. SAC ¶89. Further, it is plausible to allege that Defendant Frydland was

made aware of Plaintiffs' claim for the unlawful demolition of the Subject Properties in

October and December of 2018. Id. Moreover, it is plausible that Defendant Frydland

has learned of Plaintiffs' claim for the unlawful demolition of the Subject Properties by

and through this lawsuit and she has ratified and otherwise refused to act to

compensate NDHI for the unlawful demolition where Delta obtained a demolition permit

after the purported demolition of the Subject Properties. SAC ¶90.

      NDAHI suffered damages because the Subject Properties were unlawfully and

illegally destroyed. In particular, with regard to each cause of action asserted below,

NDHAI has been damaged through the loss of the value of the structures that were on

the Subject Properties, including the reduction of the value of the Subject Properties

without the physical structures. SAC ¶91.

      NDAHI has yet to be compensated by Delta or the City of Chicago for the illegal

and unlawful demolition of the Subject Properties. The City of Chicago has refused to

provide compensation to NDAHI because of certain continuing deceptions and




                                           10
   Case: 1:18-cv-08116 Document #: 94 Filed: 10/03/19 Page 11 of 36 PageID #:857




misrepresentations made by Defendant Rafael, which were made by Rafael, with the

knowledge of and in concert with other persons as yet unknown. SAC ¶¶93-95.

       IV.     Argument
       The above misconduct violate NDAHI’s rights under the Fifth Amendment as

incorporated by the Fourteenth Amendment and state law. Oddly, a majority of the

Defendants focus their efforts to dismiss the claims brought by Mrs. Marsh. Defendants'

approach is a curious one. Defendants' collective approach appears is somewhat

misguided because the manner in which they have rallied against Mrs. Marsh only

demonstrates how little time they have spent arguing for the dismissal of the claims

brought individually and collectively by NDAHI. Put another way, focusing so much

time decrying Mrs. Marsh's race claims, Defendants fail to provide any substantive

arguments to demonstrate that NDAHI was afforded due process. Similarly, Defendants

have only advanced conclusory arguments to rebut Plaintiffs' due process claims or to

incorrectly argue that Plaintiffs' claims are barred by res judicata. See, Dkt. 82, Corvel

and Rafael's Memo of Law at pp. 1, 4-5.

             A. Plaintiffs' Claims Are Not Barred By Res Judicata
       Contrary to what has been advanced by all three sets of Defendants, Plaintiffs'

claims are not barred by res judicata. See the City of Chicago Defendants' Memo. of

Law, Dkt. 83 at pp. 2, 6-7; Corvel and Rafael's Memo. of Law, Dkt. 82, pp. 1, 4-5; and

Delta's Memo. of Law, Dkt. 76, pp. 4-5. All of the Defendants mistakenly argue that a

final judgment on the merits took place in relation to a prior state court proceeding. It

is Defendants' burden of proof and they must "show that its application is clear on the

face of [Plaintiffs'] complaint." McDonald v. Adamson, 840 F.3d , 347 (7th Cir. 2016).

Defendants fail to meet their burden. "For res judicata to apply” a movant must point

to “a final judgment on the merits . . . and . . . an identity of parties or their privies."'


                                             11
   Case: 1:18-cv-08116 Document #: 94 Filed: 10/03/19 Page 12 of 36 PageID #:857




Baek v. Clausen, 886 F.3d 652, 660 (2018) (emphasis supplied). It is Black Letter Law

that res judicata applies to "what as actually decided in the first action" Id. "Dismissal

with prejudice for failure to state a claim is . . . tantamount to an adjudication on the

merits." Chi. Title Land Trust Co. v. Potash Corp. of Sask. Sales Ltd., 664 F.3d 1075,

1079 (7th Cir. 2011) (quoting Du Page Forklift Serv., Inc. v. Material Handling Servs.,

Inc., 744 N.E.2d 845, 852 (Ill. 2001) (emphasis supplied). In relation to the state court

proceeding discussed in the City of Chicago Defendants’ motion to dismiss (Exhibit A

to the motion), nothing was decided on the merits and no dismissal with prejudice was

entered (on the merits or otherwise).

       Res judicata should only apply where there is a final decision on the merits. Id.

The present case is unlike the facts before the court in Baek. 886 F.3d at 663 ("This is

not a situation where the trial court issued summary judgment on a discrete factual

issue, leaving other factual issues to be resolved; the Circuit Court disposed of all

aspects of the Baeks' claims and entered final judgment."). To be clear, the Defendants

have the burden of demonstrating a fully litigated judgment on the merits (which is not

the case). See, Groesch v. City of Springfield, 635 F.3d 1020, 1029 (7th Cir. 2911)("The

doctrine of [res judicata or] claim preclusion is premised on the idea that, when a claim

has been fully litigated and come to judgment on the merits, finality trumps.", quoting

Czarniecki v. City of Chicago, 633 F.3d 545, 2011 U.S. App. LEXIS 1177, 2011 WL

181471, at *3 (7th Cir. Jan. 21, 2011)) (emphasis supplied).

      The purported final judgment discussed in the City of Chicago Defendants'

Memo. of Law relates to the same incorrect ruling that the City of Chicago Defendants

relied upon when they orally opposed Plaintiffs Motion for Leave to File a Second

Amended Complaint instanter during a June 1, 2019, presentment date. During the

hearing on Plaintiffs’ Motion for Leave to File the SAC instanter, defense counsel for

                                           12
    Case: 1:18-cv-08116 Document #: 94 Filed: 10/03/19 Page 13 of 36 PageID #:857




Defendants Delta and the City of Chicago Defendants argued that the entire SAC was

barred by res judicata. In so arguing, these Defendants cited to an October 25, 2018,

order dismissing Plaintiffs' October 20, 2018, state court lawsuit against Defendant,

City of Chicago, Commissioner of Bldg. See Exhibit E to the City of Chicago Defendants'

Memo. of Law (attached as Dkt. 83-5). Exhibit E, reflects that Plaintiff Marsh (as a pro

se litigant) had sued the "City of Chicago, Commissioner of Bldg.", on her behalf and on

behalf of NDAHI, for the purported misconduct of the "City of Chicago Depart. Of Bldgs".

See, Dkt. 83-5, p. 4 of 7. The Court rejected Delta City of Chicago Defendants' efforts to

apply res judicata to thwart Plaintiffs' Motion for Leave. In granting Plaintiffs’ Motion

for Leave, the Court admonished the City of Chicago Defendants on the grounds that

entity that Mrs. Marsh had chosen to sue in state court was not a suable entity.

       A review of the state court dismissal order (Dkt. 83-5) reflects that the order was

issued in response to of Mrs. Marsh seeking leave to sue as an indigent person. Dkt.

83-5, p. 2 of 7. That is not a ruling on the merits and Defendants failed to any case to

suggest that the state order in question resolved the lawsuit on the merits (or that the

order was final order). To the extent that Defendants suggest that they need not submit

a "certified" copy of an order (Dkt. 83, p. 7, fn 4), they have not submitted any

transcripts or bystander's record report that addresses what, if any, merits based ruling

was issued by the circuit court.4 The order that the City of Chicago Defendants now



4
  Furthermore, contrary to what the City of Chicago Defendants have argued (Dkt. 83, p. 7),
they have submitted no documents to this Court to suggest that the state court judge made any
final decision on the merits, such as a transcript of the proceeding or bystander's record. See,
Exhibit A, March 20, 2019, hearing transcript in Parham v. Lakeview Loan Servicing, LLC, et
al., 18-cv-4678 (N.D. Ill.) at pp. 2,4-5 (where this Honorable Court asked "[w]as [the state court
foreclosure case in Cook County] dismissed on its merits or just dismissed?" and then ordered
parties to submit all orders, transcripts, and bystander's record report related to a state court
proceeding where the Court wanted the parties to address the impact of Rooker-Feldman
doctrine).


                                               13
   Case: 1:18-cv-08116 Document #: 94 Filed: 10/03/19 Page 14 of 36 PageID #:857




rely upon was not a dismissal with prejudice, and Illinois law indicates that a dismissal

with prejudice is required for a litigant to invoke res judicata. See, e.g., Bronstein v.

Kalcheim, 467 N.E.2d 979, 982 (1st Dist. 1984) ("a dismissal with prejudice is an

adjudication on the merits and is deemed to be conclusive of the rights of the parties

as if the matter had proceeded to trial and had been resolved by a final judgment

adverse to the plaintiff.") (citations omitted); Van Slambrouck v. Marshall Field & Co.,

424N.E.2d 679, 683 (1st.Dist. 1981) ("Once a cause of action has been adjudicated on

the merits, whether by a dismissal with prejudice or by an adjudication after trial, the

plaintiff is barred by the doctrines of res judicata and collateral estoppel from bringing

a second action against the same defendant alleging any matter relating to the same

causes of action . . . in the first suit. "). While Defendants have failed to meet there

burden of proof to apply res judicata, it would be strange for a judge to take the time to

issue an oral ruling on the merits (with or without a court reporter present) where it

would have been clear to the court a corporation could not appear pro se and a pro se

plaintiff, seeking to waive an appearance fee, could not represent the corporation. See,

e.g., Nocula v. UGS Corp., 520 F.3d 719, 275 (7th Cir 2008); Talasila, Inc. v. United

States, 240 F.3d 1064 (Fed. Cir 2001)(a pro se plaintiff cannot represent a corporation

. . . The Court cannot waive this rule, even for cases of severe financial hardship.").

      In summary, Defendants’ undeveloped and factually inaccurate arguments

relative the application of res judicata constitutes waiver of this arguments. See, e.g.,

U.S. v. Berkowitz, 927 F.2d 1376, 1384 (7th Cir. 1994)("Since his argument . . . is a

perfunctory two-sentence argument that does not explain how those provisions "cover"

this situation, and that cites no applicable authority, he has waived it.")(citation

omitted); Puffer v. Allstate Ins. Co., 675 F.3d 709, 712, 718 (7th Cir. 2012)(discussing

waiver of arguments that are “underdeveloped, conclusory, or unsupported by law);

                                            14
   Case: 1:18-cv-08116 Document #: 94 Filed: 10/03/19 Page 15 of 36 PageID #:857




Econ. Folding Box Corp. v. Anchor Frozen Foods Corp., 515 F.3d 718, 721 (7th Cir.

2008)("[i]t is the parties' responsibility to allege facts and indicate their relevance under

the correct legal standard."); Muhich v. Commissioner of Internal Revenue, 238 F.3d 860,

864 n. 10 (7th Cir. 2001) ("Where, as here, a party fails to develop the factual basis of

a claim . . . and, . . . merely draws and relies upon bare conclusions, the argument is

deemed waived."); US v. Dunkel, 927F.2d 955, 956 (7th Cir. 1991)("A skeletal

'argument,' really nothing more than an assertion, does not preserve a claim. Especially

not when the brief presents a passel of other arguments, as Dunkel's did. Judges are

not like pigs, hunting for truffles buried in briefs.") (citations omitted).

       Defendants Delta, Rafael and Corvel are not entitled to assert res judicata

because they were not parties to the state court lawsuit that Defendants rely upon.

Moreover, Rafael's true identify as an employee of Corvel, and Corvel’s relationship with

the City (as an undisclosed third-party administrator of the City of Chicago’s demolition

reimbursement program). Rafael’s letters that are documented cited in the SAC make

it appear (to any objective observer) that Rafael was directly employed by the City of

Chicago’s Department of Law’s so-called “City Claims Unit.” By falsely representing to

Plaintiff Marsh that Rafael was employed by the City of Chicago Legal Department’s

claims office, the City of Chicago Defendants deprived Plaintiff of the ability to assert in

the state court suit many of the state law claims that are raised here against Corvel and

Rafael. Contrary to what Defendants Corvel and Rafael have argued (Dkt. 82, p. 5),

there is no basis for any Defendant to argue that Corvel, Rafael and Delta were in privity

with the City of Chicago Commissioner of Buildings (the non-legal entity that was sued

by Plaintiffs). See, e.g., Rhoads v. Bd. of Trs. of the City of Calumet City Policemen's

Pension Fund, 689 N.E.2d 266, 270 (Ill. App. Ct. 1997) (holding that Calumet City and

the Calumet City Pension Board were not in privity for collateral estoppel "merely

                                             15
   Case: 1:18-cv-08116 Document #: 94 Filed: 10/03/19 Page 16 of 36 PageID #:857




because they are both public entities"). See also, Gallagher v. O'Connor, 664 Fed. Appx.

565, 568 (7th Cir. 2016)(“The district court erred when it concluded that Officer

O'Connor and the Village were in privity with the defendants in Gallagher's other cases.

Gallagher sued O'Connor in his individual capacity . . . The district court [incorrectly]

believed that Gallagher had to join O'Connor and the Village in his earlier suits, b[ecase]

plaintiffs may litigate separately against joint tortfeasors.”). And similarly, as to

Frydland, and Ullrich, res judicata does not apply. Berry v. Illinois Dep't of Human

Servs., 2001 U.S. Dist. LEXIS 1041, *53 (N.D. Ill. Feb. 1, 2001)(“Res judicata does not

apply to the other possible defendants (Hunter, Madden, and Varso) who were not

parties to Catlett's prior lawsuit.”) (citations omitted).

       B.     NDAHI Has Standing To Sue

       Contrary to what has been asserted by the Defendants, NDAHI has standing to

sue for the various due process claims that it has advanced. See, Dkt. 83, City of

Chicago Defendants' Memo. of Law, at pp. 4-6 (“As set forth above, Notre Dame’s

allegations that it owns the property and was thus damaged by its demolition are

demonstrably false.”) (emphasis supplied); Corvel and Rafael's Memo. of Law, Dkt. 82,

p. 5 (adopting City of Chicago Defendants' Memo.); and Delta's Memo. of Law, Dkt. 76,

pp. 5-6. The City of Chicago Defendants’ Memo of Law sets forth the following argument

in highly conclusory fashion, with no citation to any case law or supporting affidavits:

“As to Notre Dame, the chain of title shows that Leroy Singleton conveyed the property

to Notre Dame by quit claim deed on June 3, 2014. But the . . . quitclaim deed by Mr.

Singleton conveyed nothing to Notre Dame, because Mr. Singleton had nothing to

convey. Therefore, Notre Dame does not own the Subject Property either.” Dkt. 83, p. 4

and (citation omitted). See also, Dkt 83, fn 3 (“As set forth herein, there is no evidence

Mr. Singleton had any interest to convey in 2012 in the first place.”). For whatever

                                              16
   Case: 1:18-cv-08116 Document #: 94 Filed: 10/03/19 Page 17 of 36 PageID #:857




reason(s), this conclusory argument was never raised in the prior motion to dismiss

raised by the City of Chicago Defendants. Dkts. 25, pp. 6-7 (argument heading “Plaintiff

Marsh’s Claims Also Should Be Dismissed Because She Lacks Standing”) & 46

(identical argument solely as to Plaintiff Marsh).

      Among the handful of documents submitted by the City of Chicago Defendants,

Dkt 83-1 identifies a certified copy of a Quitclaim Deed dated June 3, 2014, between

Leroy Singleton, Grantor, and NDAHI, Grantee of the Subject Property. The City of

Chicago Defendants’ motion to dismiss based upon the alleged lack of standing should

be dismissed for four (4) reasons. First, as a threshold matter, the City of Chicago

Defendants’ perfunctory argument is devoid of any legal analysis, citation to any case

law or incorporation of any sworn declaration. Despite asking this Court to determine

the proper titleholder in the context of a motion to dismiss, all that the City of Chicago

Defendants have pointed to are other quitclaim deeds bundled up with the conclusion

that “Notre Dame’s allegations that it owns the property and was thus damaged by its

demolition are demonstrably false.” Dkt. 83, p. 5 (emphasis supplied). The City of

Chicago Defendants’ perfunctory argument is not worthy of this Court’s review and

should be summarily denied. See, Berkowitz, 927 F.2d at 1384; Puffer, 675 F.3d at 712,

718; Econ. Folding Box Corp., 515 F.3d at 721; Muhich, 238 F.3d at 864 n. 10; Dunkel,

927 F.2d at 956.

      Second, in the context of a 12(b)(6) motion to dismiss, the City of Chicago

Defendants cannot obtain summary judgment by claiming that any prior or later issued

quitclaim deed usurps or voids the June 3, 2014, Quitclaim Deed between Leroy

Singleton, Grantor, and NDAHI, which the City of Chicago Defendants have attached

as Dkt 83-1. This type of fact-finding is not appropriate for a motion to dismiss. As set

forth by FRCP 12(d), [i]f, on a motion [to dismiss] matters outside the pleadings are

                                            17
   Case: 1:18-cv-08116 Document #: 94 Filed: 10/03/19 Page 18 of 36 PageID #:857




presented to and not excluded by the court, the motion must be treated as one for

summary judgment under Rule 56.” (Emphasis supplied). Further, FRCP 12(d) goes on

to state that “[a]ll parties must be given a reasonable opportunity to present all the

material that is pertinent to the motion.”

       Whether the City of Chicago Defendants can actually rebut NDAHI’s allegation

that it holds title to the land in question is an issue for summary judgment, and not one

that can be resolved on a motion to dismiss. Doss v. Clearwater Title Co., 551 F.3d 634,

640 (7th Cir. 2008). The Seventh Circuit in Clearwater Title Co. stated that FRCP 12(d)

provides “a narrow exception to the Rule 12(d) instructions that permits a district court

to take judicial notice of matters of public record without converting a Rule 12(b)(6)

motion into a motion for summary judgment.” Id. The Seventh Circuit then held that

“the district court erred in thinking that the deed was a proper subject for judicial

notice.” Id. (citing General Electric Capital Corporation v. Lease Resolution Corporation,

128 F.3d 1074, 1080-81 (1997)). Although the court recognized that “[s]tatements in

documents affecting an interest in property do fall within an exception to the hearsay

rule” (citing FED. R. EVID. 803(15)), the court ultimately held that “we do not see how

. . . the court could have found that [the proposed deed] was ‘not subject to reasonable

dispute’ within the meaning of FED. R. EVID. 201(b) once Doss filed his response.” Id.

The Seventh Circuit concluded its ruling by cautioning district courts from taking judicial

notice of disputed public documents:

              Judicial notice "merits the traditional caution it is given, and courts
              should strictly adhere to the criteria by the Federal Rules of
              Evidence before taking judicial notice of pertinent facts." General
              Electric Capital Corporation, 128 F.3d at 1081. It takes more than
              an exception to the hearsay rule, in other words, to justify judicial
              notice.




                                             18
      Case: 1:18-cv-08116 Document #: 94 Filed: 10/03/19 Page 19 of 36 PageID #:857




Id.    The Seventh Circuit’s opinion in Clearwater Title Co. relied heavily on General

Electric Capital Corp., 128 F.3d 1074 where the court stated that allowing documents

to be reviewed by a district court without converting a motion to dismiss to one of

summary judgment was limited to          “when an undisputed fact in the public record

establishes that the plaintiff cannot satisfy the 12(b)(6) standard.” 128 F.3d at 1081

(emphasis supplied). To be clear, the City of Chicago Defendants have failed to submit

any evidence to support their argument that prior or later quitclaim deeds negate

NDAHI’s claim of ownership. That failure of proof should end the City of Chicago

Defendants’ folly, but for the sake of the judicial record, NDAHI adopts Dkt. 83-1 to

prove that it held title to the property in question. Even if the City of Chicago Defendants

had submitted verifiable proof in support of their argument, in addition to Clearwater

Title Co., General Electric Capital Corp. supports the denial of the City of Chicago

Defendants’ standing argument. Id. at 1081 (“Judicial notice, therefore, merits the

traditional caution it is given, and courts should strictly adhere to the criteria

established by the Federal Rules of Evidence before taking judicial notice of pertinent

facts.”). See also, see also Hennessy v. Penril Datacomm Networks, Inc., 69 F.3d 1344,

1354 (7th Cir. 1995) ("In order for a fact to be judicially noticed, indisputability is a

prerequisite.").

         Third, the City of Chicago Defendants’ argument is incongruous with the fact

that City of Chicago records show that the City of Chicago itself has fined NDAHI for a

municipal ordinance violation5 for the very property tax identification PIN that the City

of Chicago Defendants now claims is not legally held by NDAHI. See Exhibit B

(“Recording of Findings, Decision and Order” in the matter of The City of Chicago, v.


5
 The violation in question is 7-28-710 (“Dumping or accumulation of garbage or trash”) and 7-
28-120(a) (“Uncut weeds). See Exhibit B, p. 2 “Findings, Decisions & Order” dated 9/12/2018.

                                             19
    Case: 1:18-cv-08116 Document #: 94 Filed: 10/03/19 Page 20 of 36 PageID #:857




Notre Dame Affordable Housing [sic], Dkt. No. 18DS08291L as reflected by the Cook

County Recorder of Deeds, dated 08/20/2009).6

       A copy of the “NOTICE OF ORDINANCE VIOLATION(S) AND HEARING” filed by

the City of Chicago, Department of Streets and Sanitation v. Notre Dame Affordable

Housing (sic), Administrative Hearing Docket No. 18DS08291L, reflecting the address

of 7954 S. Halsted St. Chicago, IL 60620, and citing the same ordinance violations as

described in page 2 of Exhibit B, is attached as Exhibit C (page 1 of 4). And to be

absolutely clear, the City has placed an lien on the property in question, against NDAHI.

See Exhibit D (08/22/19 lien letter sent to NDAHI by the law firm of Roberts & Weddle,

LLC). The August 22, 2019, lien letter sent to NDAHI by attorneys representing the City

of Chicago, states in relevant part:

            Pursuant to the FINDING, DECISIONS and ORDER entered in this
            matter, we have filed a lien against your real estate with the Recorder
            of Deeds. This transaction si now formally a matter of record so that
            you will be unable to transfer title or obtain financing on your property
            until such time as the lien is satisfied.

Exhibit D (attached to Appendix of Documents). The letter further undermines the

City’s misguided argument that NDAHI lacks standing.

       Finally, the Cook County Recorder of Deeds’ website shows that the NADHI is

the property owner in question and that the City has placed a lien on the PIN in

question:




6
  A party opposing a Rule 12(b)(6) motion may submit materials outside the pleadings to
illustrate the facts the party expects to be able to prove. Thomas v. Guardsmark, Inc., 381 F.3d
701, 704 (7th Cir. 2004) (denying motion to strike new materials submitted on appeal). In fact,
it is appropriate for a plaintiff to assert new facts in a brief opposing motion to dismiss. See,
e.g., Early v. Bankers Life and Casualty Co., 959 F.2d 75, 79 (7th Cir. 1992) (reversing
dismissal). See also, Roe v. Bridgestone Corp., 492 F. Supp. 2d 988, 1007 (S.D. Ind. 2007) ("Such
documents are not evidence, but they provide a way for a plaintiff to show a court that there is
likely to be some evidentiary weight behind the pleadings the court must evaluate.").

                                               20
   Case: 1:18-cv-08116 Document #: 94 Filed: 10/03/19 Page 21 of 36 PageID #:857




      Against these points, the City of Chicago Defendants cannot obtain dismissal of

this case on such flimsy grounds. "The court is not bound to accept the [movant]’s

allegations as to the effect of the exhibit, but can independently examine the document

and form its own conclusions as to the proper construction and meaning to be given

the material." Burke v. 401 N. Wabash Venture, LLC, 714 F.3d 501, 505 (7th Cir. 2013)

(internal quotation marks and citations omitted). District courts should not dismiss

complaints where a movant’s interpretation of a submitted document is in dispute:

          The application of a previous finding to a latter proceeding must be
          beyond reasonable dispute before a court may take judicial notice
          because "the effect of taking judicial notice under Rule 201 is to
          preclude a party from introducing contrary evidence and, in effect,
          directing a verdict against him as to the fact noticed." Jones, 29 F.3d
          at 1553. "'The key to a fair trial is opportunity to use the appropriate
          weapons (rebuttal evidence, cross-examination, and argument) to meet
          adverse materials that come to the tribunal's attention.'" Fed. R. Evid.
          201(b) advisory committee's note. If a court takes judicial notice of a
          fact whose application is in dispute, the court removes these weapons


                                           21
   Case: 1:18-cv-08116 Document #: 94 Filed: 10/03/19 Page 22 of 36 PageID #:857




          from the parties and raises doubt as to whether the parties received a
          fair hearing.

                                          ***

          Thus, it was error not to determine whether application of earlier finding
          was "not subject to reasonable dispute" as required by Fed. R. Evid.
          201(b). After reviewing the well pleaded allegations in this claim and
          ignoring these outside materials, we hold that Count IV of the
          complaint satisfies Rule 12(b)(6). We therefore reverse the district
          court's dismissal of GE Capital's fraudulent transfer claim.

GE Capital Corp., 128 F.3d at 1084 (emphasis supplied, internal citation omitted). See

also, Liang v. Frontline Asset Strategies, LLC, 2017 U.S. Dist. LEXIS 57181, *11 (N.D.

Ill. April 14, 2017) (“Plaintiff contests the authenticity of Defendants' attachment and

offers a number of grounds for doing so. Thus, the Court cannot consider Defendants'

attachment without converting their motion to dismiss to a motion for summary

judgment and affording Plaintiff notice of its intention to do so and an opportunity to

respond. Fed. R. Civ. P. 12(d)[.]”(citations omitted)).

       Fourth, because the City has fined NDAHI for a municipal ordinance violation

related to the property tax identification PIN now at issue, it should be judicial estopped

from arguing that NDAHI is not the proper title holder. See, e.g., City of Decatur v.

Ballinger, 988 N.E.2d 737, 740, 2013 Ill.App.LEXIS 243, *10 (4th Dist. April 16, 2013)

(“In this case, the trial court found the ownership of Property A after the 2004 quitclaim

deed had already been adjudicated and was res judicata. On appeal, Ballinger does not

challenge the court's application of the doctrine of res judicata or its taking judicial

notice of the 2004 ordinance violation case. Thus, the facts already determined in the

2004 ordinance violation case are not questions of fact in this case. The first two

contentions raised as questions of material fact by Ballinger were clearly decided in the

2004 case.”).




                                             22
      Case: 1:18-cv-08116 Document #: 94 Filed: 10/03/19 Page 23 of 36 PageID #:857




          In conclusion, the City of Chicago Defendants’ argument that NDAHI does not

own the property PIN in question appears to violate FRCP 11(b), especially where the

City of Chicago Defendants have not supported their argument with any sworn

affidavit.7 Additionally, the City of Chicago Defendants’ arguments violate 28 U.S.C. §

1927. At the very least, the issue of whether NDAHI owns the property PIN in question

cannot be resolved on a motion to dismiss given the City of Chicago Defendants’ lack of

proof and the City’s own conduct in obtaining a lien against NDAHI’s property rights.

          Simply stated, the City of Chicago Defendants cannot have it both ways. If what

they say is true – that NDAHI does not legally hold the land related to the subject PIN -

an issue that this Court cannot review on a motion to dismiss – then the City of Chicago

can be sued for wrongfully and illegally fining NDAHI for an ordinance violation.

              C. NDAHI’s Due Process Claims Survive Dismissal

          The City of Chicago Defendants lead off with the following argument in an effort

to dismiss NDAHI’s substantive due process claim:

             Where, as in this case, a substantive due process claim involves the
             alleged deprivation of a property interest, as a preliminary matter, a
             plaintiff must first show “‘either the inadequacy of state law remedies
             or an independent constitutional violation’ before the court will even
             engage in . . . deferential rational-basis review.” Lee v. City of Chicago,




7
    FRCP 11(b) states as follows:

(b) REPRESENTATIONS TO THE COURT. By presenting to the court a pleading, written motion, or
other paper—whether by signing, filing, submitting, or later advocating it—an attorney or
unrepresented party certifies that to the best of the person's knowledge, information, and belief,
formed after an inquiry reasonable under the circumstances: (1) it is not being presented for any
improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost
of litigation; (2) the claims, defenses, and other legal contentions are warranted by existing law
or by a nonfrivolous argument for extending, modifying, or reversing existing law or for
establishing new law; (3) the factual contentions have evidentiary support or, if specifically so
identified, will likely have evidentiary support after a reasonable opportunity for further
investigation or discovery; and (4) the denials of factual contentions are warranted on the
evidence or, if specifically so identified, are reasonably based on belief or a lack of information.


                                                23
   Case: 1:18-cv-08116 Document #: 94 Filed: 10/03/19 Page 24 of 36 PageID #:857




          330 F.3d 456, 467 (7th Cir. 2003). But Plaintiffs cannot show the
          inadequacy of state law remedies for destruction of property. * * *

          And the nonsensical allegations in the Second Amended Complaint
          related to defendants’ purported attempt to mislead Plaintiffs about
          the date of loss does not represent a lack of state law remedies (nor do
          they shock the conscience) — Plaintiffs do not and cannot explain how
          the words of a non-City employee as to the date of demolition would
          affect Plaintiffs’ right to bring suit.

Dkt. 83, pp. 17-18 (emphasis supplied). The City of Chicago Defendants move to

dismiss NDAHI’s procedural due process claim by arguing the following: “the only

process due from the municipality is a postdeprivation remedy” and “Plaintiffs are left

with only a specious argument that a non-City employee was part of scheme with the

City Defendants to misstate the date of loss.” Id. at p. 20 (citations omitted, emphasis

supplied). This argument is without merit.

      Putting aside for the moment that the City of Chicago Defendants cannot

seriously refer to Defendant Rafael as some mere “non-City employee” where he signed

letters on behalf of the City’s Law Department, this argument fails to recognize the

Supreme Court's most recent Fifth Amendment Takings Clause case, Knick v. Twp. of

Scott, 139 S.Ct. 2162 (2019). Knick is a game-changer because in reversing a decades

old decision, Williamson County Regional Planning Comm’n v. Hamilton Bank of Johnson

City, 473 U. S. 172, 175 (1985), which previously limited landowners from suing in

federal court. 473 U.S. at 175 (“if a State provides an adequate procedure for seeking

just compensation, the property owner cannot claim a violation of the [Takings] Clause

until it has used the procedure and been denied just compensation.”).

      Knick held that a landowner was not required to pursue an inverse condemnation

action against a township in state court before bringing a 42 U.S.C.S. § 1983 action

alleging violation of the Takings Clause. “The fact that the State has provided a property

owner with a procedure that may subsequently result in just compensation cannot

                                           24
   Case: 1:18-cv-08116 Document #: 94 Filed: 10/03/19 Page 25 of 36 PageID #:857




deprive the owner of his Fifth Amendment right to compensation under the

Constitution, leaving only the state law right.” 139 S.Ct. at 2171. The City of Chicago

Defendants’ citation to Lee v. City of Chicago for the proposition that Plaintiffs must

point to “the inadequacy of state law remedies” is no longer the law. Dkt. 83, p. 17. As

explained in Kirk, “Williamson County was not just wrong. Its reasoning was

exceptionally ill founded and conflicted with much of our takings jurisprudence.” 193

S.Ct. at 2177-78. “The [negative effect of Williamson County] is that many takings

plaintiffs never have the opportunity to litigate in a federal forum that §1983 by its

terms seems to provide.” Id. at 2179. “A property owner may bring a takings claim

under §1983 upon the taking of his property without just compensation by a local

government” Id. at 2177.

      Simply stated, the City of Chicago Defendants’ motion to dismiss must be denied

where the cases cited rely on the now overruled exhaustion doctrine set forth by the

Supreme Court in Williamson County. Additionally, Defendants’ argument that NDAHI

has not asserted a takings claim for “public use” (Dkt. 83, p. 16) is without merit.

NDAHI has clearly asserted that the property was taken as part of an unlawful scheme

– devoid of any valid purpose. SAC ¶¶30-31 and 7, 63-67, 75-76 (asserting that Delta

and the City Defendants acted unlawfully by destroying the property without having

first obtained a valid permit). Without a validly issued and posted permit as required

by the Chicago Municipal Code), the Defendants’ conduct cannot be said to be enforcing

police powers. SAC ¶¶30-48, ¶ 46(“Prior to the issuance of the December 11th Permit,

no prior building inspections identified any conditions which warranted an Emergency

Wreck and Remove permit.”) ¶47 (“The December 11th Permit was used to illegally and

unlawfully demolish Subject Properties sometime after December 11, 2017.”), ¶¶64-65.

Additionally, by conspiring with Defendant Rafael, the City of Chicago Defendants and

                                          25
   Case: 1:18-cv-08116 Document #: 94 Filed: 10/03/19 Page 26 of 36 PageID #:857




Delta, NDHAI has been denied lawful compensation in violation of the Fifth

Amendment. SAC ¶¶14-15, 20-23, 26, 32-41, 81

           D. Plaintiffs Have Stated a Policy and Practice Claim Under Monell

       The City of Chicago is not entitled to dismissal because as detailed directly below,

Plaintiffs have plausibly alleged, an express policy that causes a constitutional

deprivation when enforced as well as a widespread practice that is so permanent and

well-settled that it constitutes a custom or practice. Waters v. City of Chicago, 580 F.3d

575, 581 (7th Cir. 2009). The above cited allegations and others cited directly below

evidence collective misconduct that is more than sufficient to state a Monell claim

against the City of Chicago. SAC ¶¶14-15, ¶20 (“It is the standard practice and official

policy of the City of Chicago’s Department of Law and the City of Chicago’s Department

of Buildings to represent to persons (in letters, phone calls and face-to-face interactions)

that aggrieved property owners have only one year to file claims for unlawfully

demolished buildings.”), ¶21 (a “review of on-line claims records involving the City of

Chicago demonstrates that dozens of persons and/or entities have claimed that their

properties have been wrongfully demolished by and through the Department of

Building’s without adequate notice. [I]t is the standard practice and official policy of the

City of Chicago’s Department of Law and . . . Department of Buildings to fail to provide

persons with proper notice of building demolitions”), 22, 88-89. These allegations were

the “cause of” (the so-called “moving force” behind) the above misconduct.

          E. Marsh Has Standing to Assert Due Process Violations and She Has
             Adequately Stated Claims Pursuant to §§1981, 1982 and 1983

       The City of Chicago Defendants' Memo. of Law does not actually argue that

NDAHI lacks standing to sue for the violations it has asserted. Dkt. 83, pp. 5-6. Instead,

the City of Chicago Defendants argue that Mrs. Marsh lacks standing. Id. All of the


                                            26
   Case: 1:18-cv-08116 Document #: 94 Filed: 10/03/19 Page 27 of 36 PageID #:857




cases cited by the City of Chicago Defendants miss the mark because none of the cases

deal with a principal of a corporation being mistreated and lied to about an illegal

property demolition because of the race of the principal.

       To the extent Defendants argue that Mrs. Marsh may not have standing to assert

claims related to economic harms inflicted upon NDAHI, it is Black Letter law that “the

purpose of the equal protection clause of the Fourteenth Amendment is to secure every

person within the State's jurisdiction against intentional and arbitrary discrimination."

Willowbrook v. Olech, 28 U.S. 562, 564 (2000) (emphasis supplied). Under Olech, Mrs.

Marsh can sue Defendants for mistreating her based upon her race and their general

disdain towards her. Id. ("Our cases have recognized successful equal protection claims

brought by a ‘class of one,’ where the plaintiff alleges that she has been intentionally

treated differently from others similarly situated and that there is no rational basis for

the difference in treatment.”).

       In Olech, the Supreme Court held that the plaintiffs stated a due process claims

where they had simply alleged "that the Village intentionally demanded a 33-foot

easement as a condition of connecting her property to the municipal water supply

where the Village required only a 15-foot easement from other similarly situated

property owners" and that the Village's demand was "irrational and wholly arbitrary".

Id. at 565. According to the Court, "[t]hese allegations, quite apart from the Village's

subjective motivation, are sufficient to state a claim for relief under traditional equal

protection analysis." Id. Similarly, the Seventh Circuit recognizes that an individual also

may state a claim under the equal protection clause if he can show that state

government took an action that was a spiteful effort to "get" him for reasons wholly

unrelated to any legitimate state objective. Albiero v. City of Kankakee, 246 F.3d 927,

932 (7th Cir. 2001).

                                            27
   Case: 1:18-cv-08116 Document #: 94 Filed: 10/03/19 Page 28 of 36 PageID #:857




       Defendants' efforts to dismiss Mrs. Marsh's race-based claims in Counts should

be denied because Mrs. Marsh has asserted adequate and plausible facts setting forth

claims for deprivation of property rights based upon her race.           In particular, the

misconduct of Defendant Rafael, and the City of Chicago, by and through Defendants

Frydland and Ullrich, was taken against Plaintiff Marsh because she is an outspoken

and confident African-American female who has repeatedly objected to the manner in

which NDAHI has been treated, including the efforts by these Defendants to cover-up

Delta’s unlawful demotion and their own actions in attempting to hide avoid their own

misconduct. SAC ¶¶81-83.

       Further, these Defendants also resented Mrs. Marsh because she was not part

of the "Chicago Machine" which generally rewards Caucasian businesspersons who are

well-connected with other City of Chicago officials. For example, see the indictment of

Alderman Ed Burke, 19-cr-00322 (N.D. Ill.) (Dkt. 30, May 30, 2019) (unsealed

indictment). SAC ¶85. In particular, the City of Chicago Defendants also discriminated

and retaliated against Marsh as a result of her writing to Mayor Rahm Emmanuel to

complain about the possible theft of certain properties from local land owners by city

officials, and an entity known Halsted New City Retail Il, LLC. SAC ¶84. The above

identified misconduct constitutes "[i]nvidious discrimination, the wholly arbitrary act,

which cannot stand consistently with the Fourteenth Amendment." Listle v. Milwaukee

Cty., 138 F.3d 1155, 1158 (7th Cir. 1998) (internal citations omitted).

       All of the Defendants are flat wrong with their contention that Marsh has failed

to assert sufficient facts to give rise to plausible claims of race discrimination.

       As Judge Easterbrook has explained, a complaint “limns the claim; details of

both fact and law come later, in other documents.” Bartholet v. Reishauer A.G., 953

F.2d 1073, 1078 (7th Cir. 1992). Pre-dating Twombly and Iqbal Judge Easterbrook also

                                             28
   Case: 1:18-cv-08116 Document #: 94 Filed: 10/03/19 Page 29 of 36 PageID #:857




indicated the question for courts to to ask at the pleading stage is “whether relief is

possible under any set of facts that could be established consistent with the

allegations.” Id. (citing Conley v. Gibson, 355 U.S. 41, 45-46 (1957)).

       Defendants cannot avail themselves to a motion to dismiss by criticizing Marsh

for failing to point an identical property owner (Dkt. 83, p. 14), because her claim is not

property based. Rather, when she advocated for NDAHI, as someone had to do, that is

when the Defendants discriminated and retaliated against her. Plaintiff Marsh is not

required to point to comparable properties (City Motion, Dkt. 83, p. 14; Delta Motion,

Dkt 76 at pp, 10-11) at this stage of the case. See, e.g., Chapman, 875 F.3d at 848 ("it

is manifestly inappropriate . . . to demand that complaints contain all legal elements

(or factors) plus facts corresponding to each.")

       As plainly stated in the SAC, and contrary to Defendants’ best efforts to argue

the absence of any raced based discrimination (Dkt. 82, pp. 7-8; Dkt. 83, pp. 13-15),

and consistent with Seventh Circuit law, the individual and collective misconduct

detailed in the SAC resulted in illegal and unlawful discrimination toward Plaintiff

Marsh in violation of her rights provided to her by 42 U.S.C. SS 1981, 1982, 1983,

1985(3). SAC ¶87. If there was no conspiracy to against NDAHI and Mrs. Marsh, why

haven’t the defendants offered to compensate NDAHI. In conclusion, the illegal and

unlawful demolition of the Subject Properties and the subsequent cover-up of the

demolition of the Subject Properties constitutes illegal and unlawful conduct and

violated Plaintiff Marsh's rights provided by 42 U.S.C. § 1983. Id. As noted above, it

appears that the City of Chicago has attempted to improperly influence the prosecution




                                            29
    Case: 1:18-cv-08116 Document #: 94 Filed: 10/03/19 Page 30 of 36 PageID #:857




of this claim by raising specious arguments as to the ownership of the Subject

Property.8

       For these reasons, Plaintiff Marsh has stated claims sufficient to defeat the City

Defendants’ motion to dismiss. Dkt. 83, pp. 12-13. These allegations are also sufficient

to defeat Delta’s motion to dismiss. Dkt. 76, pp. 8-10.

             F. Plaintiffs Have Asserted a Viable Conspiracy Claim at This Stage

       Delta and the City of Chicago Defendants argue that Plaintiffs have failed to plead

sufficient facts to plead a Section 1985(3) conspiracy claim. Dkt. 76, p. 11-12; Dkt. 82,

9-10; Dkt. 83, pp. 14-15. Plaintiffs are literally “fighting City Hall” and in doing so they

are not armed with ever fact necessary to take down the Defendants at the motion to

dismiss stage. "Because conspiracies are often carried out clandestinely and direct

evidence is rarely available, plaintiffs can use circumstantial evidence to establish a

conspiracy, but such evidence cannot be speculative." Beaman v. Freesmeyer, 776 F.3d

500, 511 (7th Cir. 2015). Against this backdrop, the various motions can only be

granted if the SAC fails "to raise a right to relief above the speculative level." Twombly,

550 U.S. at 555. A plaintiff can survive a motion to dismiss by pleading circumstantial

allegations that allow for a plausible inference of such an agreement. Geinosky v. City

of Chicago, 675 F3d 743, 749 (7th Cir. 2012). Plausibility is not a high hurdle. ("A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged.'").

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Because Plaintiffs have a viable Section

1985(3) claim, Plaintiffs have a viable Section 1986 claim.


8
 Further, as noted above, an employee of the City appears to have attempted to discuss the
merits of this suit as well as the disputed title this with Plaintiffs outside the presence of their
counsel. This conduct should stop. If the Court requires further elaboration on this issue,
counsel will provide it under seal and for attorney’s eye’s only review and dissemination.

                                                30
   Case: 1:18-cv-08116 Document #: 94 Filed: 10/03/19 Page 31 of 36 PageID #:857




          G. Plaintiffs' State Law Claims Should Not Be Dismissed

      Contrary to Delta’s Motion to Dismiss (Dkt. 76, p. 16), Plaintiffs have set forth a

valid claim for negligence. As set forth in the SAC, Section 13-32-240 of the Municipal

Code of the City of Chicago, entitled, “Building wrecking – Bond requirements”, provides

Plaintiff NDAHI with a private right of action which demonstrates, as a matter of law

that a demolition company like Delta owed a duty and breached its duty to NDAHI.

Delta has failed to cite to any case which holds that the provisions cited in the SAC do

not afford NDAHI with a negligence claim against Delta.

      Plaintiffs’ claims against Corvel and Rafael are sufficient to avoid dismissal. As

set forth above, contrary to Defendants Corvel and Rafael have argued (Dkt. 82, pp. 5-

6), Rafael was a key player in a series of actions to deprive Plaintiffs of their property

rights. Defendant Rafael most clearly mislead Plaintiff Marsh, and therefore Plaintiffs’

promissory estoppel claim is viable, contrary to what Defendants Corvel and Rafael have

argued. Dkt. 82, 16. Plaintiffs relied on his lies to their detriment as they were misled

as to when the structure was actually demolished and Rafael denied Plaintiff’s claim for

reimbursement in a letter dated December 1, 2018. Because there are viable claims

against Defendant Rafael, Corvel is also liable under respondeat superior, contrary to

what it has alleged. Dkt. 82, p. 18.

      Plaintiffs voluntarily dismiss their claims for Interference with Business

Expectancy (Count X) and Illinois Consumer Fraud (Count IX) without prejudice at this

point in time, subject to a timely and properly supported motion for leave to amend.

                                                 /s/ James C. Vlahakis
                                                Sulaiman Law Group, Ltd
                                                2500 S Highland Ave, Suite 200
                                                Lombard, IL 60148
                                                (630) 575-8181
                                                jvlahakis@sulaimanlaw.com


                                           31
Case: 1:18-cv-08116 Document #: 94 Filed: 10/03/19 Page 32 of 36 PageID #:857




                          APPENDIX OF EXHIBITS

   Exhibit B (page 1):




                                     32
Case: 1:18-cv-08116 Document #: 94 Filed: 10/03/19 Page 33 of 36 PageID #:857




   Exhibit B (page 2 of 2)




                                     33
  Case: 1:18-cv-08116 Document #: 94 Filed: 10/03/19 Page 34 of 36 PageID #:857




Exhibit C




                                       34
  Case: 1:18-cv-08116 Document #: 94 Filed: 10/03/19 Page 35 of 36 PageID #:857




Exhibit D




                                       35
   Case: 1:18-cv-08116 Document #: 94 Filed: 10/03/19 Page 36 of 36 PageID #:857




Endnotei

Plaintiffs’ “Corrected” Combined Response corrects and/or edits the following:

       (1) revising footnote 1 to reflect the page count of Defendants’ Memorandums of
       law (individually and collectively) and removing footnote 4; (2) correcting all font
       to 11 pt. Bookman and removing legacy yellow highlighting around citations to
       the SAC; (3) correcting the spelling of Frydland from Fryland as used in the SAC
       and the original Combined Response; (4) certain non-substantive spelling
       corrections; (5) attaching previously referenced Exhibit A; (6) correcting the
       spelling of NDAHI and adding Plaintiff Marsh’s name to and correcting the lead
       in paragraph on page 1; (7) inserting the words “the complained of” on page 4;
       and (8) shortening counsel’s signature line.




                                            36
